Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the application filed on February 25, 2020.  
2.   Claim(s) 1-3 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 is directed to a system for providing information to a patient. The claim(s) recite(s) “receiving first information from a caregiver; extract key identifiers from first information and select a content module from a plurality of content modules based on the key identifier; and provide the content module to the patient selected.”
The limitations of “receiving first information from a caregiver; extract key identifiers from first information and select a content module from a plurality of content modules based on the key identifier; and provide the content module to the patient selected,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of “Certain Methods Of Organizing Human Activity” such as concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “input device, output device, information processor” to perform all of the “receiving first information from a caregiver; extract key identifiers from first information and select a content module from a plurality of content modules based on the key identifier; and provide the content module to the patient selected” steps. The “input device, output device, information processor” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., input device, output device, information processor). Looking to the specification, these components are described at a high level of generality. Assuming there is the use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective 
Dependent claims 2-3 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-3 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 are rejected under 35 U.S.C. 102(b) as being anticipated by Pub. No.: US 20130138457 A1 to Ragusa.


-- an input device adapted to receive first information from a caregiver (see Ragusa paragraphs 9 and 25-26; In an embodiment of a system in accordance with the present invention, a mobile application in tandem with a wireless microphone collects voice signals during a patient-caregiver encounter, transforms the voice signals into audio data files, and uploads the audio data files to a server-based platform. A speech recognition software module digitally transcribes the audio data file into text. A text processing module extracts and organizes relevant clinical data based on keywords, key phrases, various patterns of words and phrases, and associated question/answer analysis. Relevance of words and phrases may be determined in view of, e.g., their presence, frequency and context. A diagnostic decision support module enables the healthcare provider to review the determined clinical information and provide a diagnosis associated with the encounter. A documentation skeleton module extracts diagnosis-specific text components from the transcribed text file and assembles an electronic medical document based on the diagnosis and the diagnosis-specific text components.).
-- an information processor adapted (a) extract key identifiers from the first information, and (b) select a content module from a plurality of content modules based on the key identifier (see Ragusa paragraphs 9 and 25-26; In an embodiment of a system in accordance with the present invention, a mobile application in tandem with a wireless microphone collects voice signals during a patient-caregiver encounter, transforms the voice signals into audio data files, and uploads the audio data files to a server-based platform. A speech recognition software module (e.g. information processor) digitally transcribes the audio data file into text. A text processing module extracts and organizes relevant clinical data based on keywords, key phrases, various patterns of words and phrases, and associated question/answer analysis. Relevance of words and phrases may be determined in view of, e.g., their presence, frequency and context. A diagnostic decision support module enables the healthcare provider to review the determined clinical information and provide a diagnosis associated with the encounter. A documentation skeleton module extracts diagnosis-specific text components from the transcribed text file and assembles an electronic medical document based on the diagnosis and the diagnosis-specific text components.); and 
computing device 24 such as for example a mobile computing device (e.g., a smart phone) having a processor 26, a display unit 28, a process actuator 30 such as for example an RFID transceiver, and a computer-readable storage medium 32 which may further include a mobile application or equivalent software modules effective upon execution by the processor 26 to carry out certain steps according to the present invention. As an alternative to mobile application instructions residing locally on the device 24, as mentioned above the device 24 may be capable of executing remotely stored instructions as may direct the performance of certain steps according to the present invention.).

As per Claim 2, Ragusa teaches the system of claim 1, wherein the input device is a microphone (see Ragusa paragraphs 9 and 25-26; In an embodiment of a system in accordance with the present invention, a mobile application in tandem with a wireless microphone collects voice signals during a patient-caregiver encounter, transforms the voice signals into audio data files, and uploads the audio data files to a server-based platform. A speech recognition software module digitally transcribes the audio data file into text. A text processing module extracts and organizes relevant clinical data based on keywords, key phrases, various patterns of words and phrases, and associated question/answer analysis. Relevance of words and phrases may be determined in view of, e.g., their presence, frequency and context. A diagnostic decision support module enables the healthcare provider to review the determined clinical information and provide a diagnosis associated with the encounter. A documentation skeleton module extracts diagnosis-specific text components from the transcribed text file and assembles an electronic medical document based on the diagnosis and the diagnosis-specific text components.).

As per Claim 3, Ragusa teaches the system of claim 1, wherein the content module includes a questionnaire to be answered by the patient (see Ragusa paragraphs 9 and 25-26; In an embodiment of a system in accordance with the present invention, a mobile application in tandem with a wireless microphone collects voice signals during a patient-caregiver encounter, transforms the voice signals into  question/answer analysis. Relevance of words and phrases may be determined in view of, e.g., their presence, frequency and context. A diagnostic decision support module enables the healthcare provider to review the determined clinical information and provide a diagnosis associated with the encounter. A documentation skeleton module extracts diagnosis-specific text components from the transcribed text file and assembles an electronic medical document based on the diagnosis and the diagnosis-specific text components.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pat No.: US 8515777 B1 to Rajasenan; Embodiments of the present invention relate generally to heath care management. More particularly, embodiments of the present invention relate to efficient provision of healthcare by analyzing healthcare provider supply and patient demand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           
/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626